Citation Nr: 1505121	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  04-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO denied service connection for anxiety features, to include as secondary to adductors myositis, left/adductors tenosynovitis.  The Veteran filed a notice of disagreement (NOD) in November 2003.  A statement of the case (SOC) was issued in May 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.  

In a June 2006 remand, the Board characterized the claim on appeal as a request to reopen a previously-denied claim and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further action, specifically to provide proper notice with respect to reopening.  After completing this action, the AOJ determined that new and material evidence to reopen the claim had been received but denied the claim for service connection on the merits (as reflected in a January 2007 supplemental SOC (SSOC)), and returned the matter to the Board of further appellate consideration.  

In December 2007, the Board again remanded the request to reopen to the AOJ for further action, specifically to provide notice with respect to reopening, as the prior notice was not adequate.  After completing this action, the AOJ continued to deny the claim (as reflected in an April 2009 SSOC) and returned this matter to the Board for further appellate consideration.  

In September 2010, the Board again remanded the request to reopen to ascertain whether the Veteran desired a Board hearing and, if so, provide such.  In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In June 2011, the Board reopened the claim for service connection, and then remanded the claim for service connection, on the merits, to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in the May 2012 SSOC), and returned this matter to the Board for further appellate consideration.  

In August 2012, the Board remanded the claim for service connection to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in the January 2013 SSOC) and returned this matter to the Board for further appellate consideration.  

In May 2013, the Board remanded the claim for service connection to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in the July 2013 SSOC) and returned this matter to the Board for further appellate consideration.  

In October 2013, the Board remanded the claim for service connection to the AOJ for further action.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in the February 2014 SSOC) and returned this matter to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The preponderance of the evidence does not support the existence of a medical relationship, or nexus, between an acquired psychiatric disability and the Veteran's military service or his service-connected adductors myositis, left/adductors tenosynovitis.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a March 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for an acquired psychiatric disorder, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2003 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post-rating, letters dated in June 2006, January 2008, January 2011, August 2012, and June 2013 provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  After issuance of these letters, and opportunity for the Veteran to respond, the February 2014 SSOC reflects the most recent adjudication of this claim.  Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim for service connection.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and VA examinations and opinions.  Also of record and considered in connection with the appeal are various written statements and oral testimony provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any matter herein decided is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the January 2011 hearing, the undersigned noted the issue on appeal and solicited testimony regarding the Veteran's in-service injuries and the current nature of his claimed disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining a VA examination and opinion was necessary.  

As noted above, the Board sought further development of the claim in June 2006, December 2007, and September 2010 with respect to providing proper notice and allowing the Veteran to have a hearing.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ complied with these remands in this regard.  

In June 2011, the Board sought further development of the claim.  The Board instructed the AOJ to obtain outstanding VA treatment records and request any additional information from the Veteran regarding medical treatment.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination to determine if the Veteran had an acquired psychiatric disability and whether such was related to his military service or his service-connected adductors myositis, left/adductors tenosynovitis, before readjudicating the claim.  The AOJ sent a letter to the Veteran in August 2012 requesting information concerning medical treatment, to which the Veteran did not respond.  VA treatment records dated through July 2011 were associated with the claims file.  The Veteran was also afforded a VA examination in December 2011, and the claim was readjudicated in a May 2012 SSOC.

In August 2012, the Board found that the December 2011 VA examiner's opinion was inadequate, as the examiner did not consider the Veteran's complete medical history.  Thus, the Board found that an addendum opinion was needed.  Prior thereto, the AOJ was instructed to obtain outstanding VA treatment records and request any additional information from the Veteran regarding medical treatment before readjudicating the Veteran's claim.  In this regard, the AOJ sent a letter to the Veteran in August 2012 requesting information concerning medical treatment.  The Veteran responded, identifying a private treating physician and providing authorization so that such records could be obtained.  Updated VA treatment records were also added to the claims file, and an addendum opinion dated in September 2012 was obtained.  

However, in May 2013, the Board found that the AOJ did not comply with the prior remand, as no efforts were made to obtain the treatment records identified by the Veteran.  As such, the September 2012 VA opinion did not consider the Veteran's complete medical history, as required by the prior remand.  Thus, the Board directed the AOJ to again obtain outstanding VA and private treatment records before obtaining an addendum VA opinion.  Thereafter, the AOJ was to readjudicate the claim.  The AOJ sent a letter to the Veteran in June 2013 requesting information with respect to his medical treatment; no response was received.  Updated VA treatment records were associated with the claims file, as were the private treatment records previously identified by the Veteran.  A June 2013 VA opinion was obtained.  The Board notes that the August 2011 VA examiner provided an opinion that is adequate for adjudication of the claims for service connection, as it was based on a review of the Veteran's claims file and provides a rationale based on sound medical principles and the Veteran's medical history, as discussed further below.  The AOJ further readjudicated the Veteran's claim in a July 2013 SSOC.  

Finally, in October 2013, the Board remanded the Veteran's claim to have private treatment records translated and considered by the AOJ, as reflected in the readjudication of the claim in an SSOC.  The claims file reveals that a translation of the private treatment records was obtained, and the Veteran's claim was readjudicated by the AOJ in the February 2014 SSOC.  Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that he has experienced nervousness since leaving service.  Additionally, he reports that his service-connected adductors myositis, left/adductors tenosynovitis prevents him from being active, which causes psychiatric symptoms of depression and anxiety.  See Veteran's March 2013 statement.  These assertions suggest both direct and secondary theories of entitlement.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, psychoses), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

With respect to the Veteran's military service, service treatment records dated in March 1981 note the Veteran's complaints of nervousness for several weeks with trouble sleeping at night and paranoid tendencies with periods of crying.  The Veteran reported thoughts of killing someone then himself.  In May 1981, the Veteran reported that he was nervous and could not sleep.  Assessment was situational stress.  A September 1985 Report of Medical Examination, at the Veteran's separation from service, reported normal findings.  In a September 1985 Report of Medical History, the Veteran reported no nervous trouble of any sort and no depression or excessive worry.  

A July 1986 VA examination report note that the Veteran was nervous since leaving service.  In service, he reported homesickness, homicidal ideation, aggressiveness, and rage episodes.  Diagnosis was atypical impulse control disorder.  

VA treatment records dated in February 2001 note depression and anxiety.  In May 2002, the Veteran reported depressive symptoms and paranoid ideation.  The examiner concluded that there was a possibility of some cognitive limitation; however, it could not be definitively assessed.  In August 2003, the Veteran was prescribed medication for anxiety and depression.  Diagnosis was depression, not otherwise specified.  

A May 2003 VA examination report documents the Veteran's anxious mood and constricted affect.  The examiner noted a diagnosis of no gross psychiatric disorder with anxiety features at Axis I and borderline and antisocial personality disorder at Axis II.  The examiner noted that the Veteran manifested aggressively during service, claimed insomnia and anxiety due to his work schedule, and had problems with his superiors in service.  

VA treatment records dated in November 2004 documented poor sleep, constant worry, negative thoughts with aggressive content towards self, and easy irritability.  In August 2005, diagnoses included depression.  Private psychiatric records dated in September 2006 documented a posttraumatic stress disorder (PTSD) diagnosis.  

VA treatment records dated in September 2010 notes that the Veteran was anxious and had poor sleep.  Diagnosis included major depression, recurrent.  Episodes of anxiety, anger and sleep disturbance were noted.  Private treatment records from February 2011 noted the Veteran's symptoms of major depression, severe, rule out PTSD.  The Veteran noted he started suffering from depression, extreme anxiety, insomnia, and nightmares after service.  He was noted to have intrusive, recurring, and distressing recollections of traumatic event.  Behavior changes were noted.  VA treatment records dated in July 2011 noted anxiety, poor sleep, and mood swings with a diagnosis of depressive disorder with anxiety.  In October 2011, the Veteran noted he was under stress and irritable.  

A December 2011 VA examination report notes that the Veteran had a diagnosis of depressive disorder, not otherwise specified, with symptoms of trouble sleeping, dysphoric mood, irritability, depressed mood, and somatizations.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted the Veteran started psychiatric care eight years prior.  

VA treatment records dated in May 2012 indicates that the Veteran felt anxiety, and depression was noted.  The Veteran was noted to be suffering from anxiety disorder and major depressive disorder.  A follow-up with the psychiatric department was indicated to rule out PTSD.  In August 2012, the Veteran was diagnosed with depressive disorder with anxiety, rule out bipolar II disorder.  Private treatment records dated in September 2012 note major depression with depressed mood, decreased sleep, insomnia, irritability, and anxiety.  

VA treatment records dated in January 2013 note the Veteran's frequent arguments with his family and problems at work.  He reported trouble controlling his temper.  Diagnosis was bipolar disorder.  In May 2013, it was noted that the Veteran completed a partial hospital program with a diagnosis of bipolar disorder.  

An April 2014 disability benefit questionnaire completed by a private doctor documents the Veteran's only diagnosis of major depression.  The Veteran was noted to suffer from major depressive symptoms and chronic pain that affected his functioning.  The Veteran reported anxiety, mood, and irritability problems that started in the military.  He admitted intrusive, recurring, and distressing recollection of times he was in the Army.  Irritability, impulsivity, and hostility were noted.  

The Board finds that the Veteran has a current acquired psychiatric disability.  The Board also acknowledges the Veteran's in-service complaints of nervousness, trouble sleeping and diagnosis of situational stress as well as the Veteran's service-connected adductors myositis, left/adductors tenosynovitis.  The remaining question is whether there is a medical nexus between the Veteran's current psychiatric disability and his military service and/or service-connected condition.  In this regard, there are several medical opinions of record.  

The May 2003 VA examiner note that the Veteran's characterological condition was his most prominent neuropsychiatric condition.  The examiner further opined that his claimed neuropsychiatric condition was not considered to be secondary to his back condition.  

The December 2011 VA examiner note that the Veteran's psychiatric disability did not have onset during his military service, nor was it caused or aggravated by such service.  The examiner also opined that the Veteran's psychiatric disability was not caused by the Veteran's service-connected adductors myositis, left/adductors tenosynovitis.  The examiner noted there was no evidence of psychiatric complaints, findings, or treatment prior to military service or within one year of discharge from service.  While the examiner noted no psychiatric findings while in service, the Veteran's service treatment records clearly documented symptoms, as discussed above, which was the basis for the Board's August 2012 remand.  Nevertheless, the examiner noted that the Veteran sought psychiatric care in 2003, eighteen years after military discharge and the events that led to his service-connected conditions.  The examiner opined that a temporal relationship between the Veteran's diagnosed depressive disorder and his military service, as well as his service-connected physical condition, was not established.  

In September 2012, a VA examiner opined that the Veteran's diagnosed psychiatric disability did not have onset in or was not otherwise medically related to service, to include the in-service complaints of nervousness.  The examiner also opined that the Veteran's diagnosed psychiatric disability was not aggravated by the Veteran's service-connected adductors myositis, left/adductors tenosynovitis.  
The examiner noted this was because the Veteran's September 1985 separation examination gave no history of psychiatric complaints and noted the Veteran was evaluated as psychiatrically normal.  The examiner noted there was no evidence of psychiatric complaint, findings, or treatment within one year after discharge from service.  The Veteran was noted to have sought psychiatric care in 2003, eighteen years after his military discharge and the events that led to his service-connected disability.  The examiner concluded that the Veteran's neuropsychiatric condition bears no relationship chronologically to his military service nor his subsequent physical condition that developed during the same.  As the Board remanded the claim in May 2013 for outstanding records, the September 2012 examiner did not offer an opinion based on consideration of all relevant evidence.  

A June 2013 VA examiner opined that the Veteran's psychiatric condition was less likely than not incurred in or caused by his military service.  The examiner indicated that although a diagnosis of situational stress was given in March 1981, the Veteran did not pursue further treatment until 2003, eighteen years after separation from service.  The examiner noted that a temporal relationship between the depressive disorder and the Veteran's service was not established.  Additionally, the examiner opined that the Veteran's psychiatric condition was less likely than not proximately due to or the result of the Veteran's service-connected condition, citing that a temporal relationship was not established, as the Veteran sought treatment eighteen years after his military service and the events that led to his service-connected condition, which was present prior to the Veteran seeking such treatment.  The examiner concluded that the Veteran's neuropsychiatric condition bears no relationship chronologically whatsoever to his military service nor to the subsequent physical condition that developed therefrom.  

The Board notes that the preponderance of the evidence weighs against a finding of service connection on either a direct or secondary basis.  

Service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R. § 3.309(a).  While the Veteran indicates he has experienced psychiatric symptoms since leaving service, his September 1985 separation examination indicated no such symptoms.  Furthermore, the Veteran did not seek psychiatric treatment until 2003, eighteen years after leaving service.  The Board notes that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 13330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the Veteran's normal examination at the time of discharge from service and the lack of psychiatric treatment until 2003 preponderates against an awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

Furthermore, the competent, probative opinion evidence of record does not support a finding that the Veteran's psychiatric condition is due to his military service.  The  June 2013 opinion in particular, was proffered after review of the Veteran's complete record, and fully considered whether the Veteran's currently diagnosed psychiatric disability was due to his military service, to include the complaints and treatment noted in his service treatment records, and is supported by adequate rationale.  This opinion-which the Board accepts as probative evidence of the medical nexus question (see e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993))-along with the other VA medical opinions of record, indicated that no such link exists.

On the question of whether the Veteran's psychiatric condition is secondary to his service-connected adductors myositis, left/adductors tenosynovitis, as the Veteran contends, the Board notes that the medical opinion evidence of record weighs against the claim.  The most probative medical opinion of record-the June 2013 VA examiner-essentially ruled out a secondary relationship on a causation or aggravation basis.  This opinion, based on review of the claims file as well as prior examinations of the Veteran, and supported by stated rationale, is accepted as probative evidence on the question of secondary service connection.  See, e.g., Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. App. at  470-71.   Notably, although the prior opinions of the May 2003, December 2011 and September 2012 VA examiners were rejected as inadequate and/or incomplete, those examiners likewise found no relationship between the Veteran's psychiatric condition and his military service or service-connected adductors myositis, left/adductors tenosynovitis.  

As discussed above, the April 2014 private disability benefit questionnaire indicted that the Veteran's depressive symptoms and chronic pain affected his functioning.  While the examiner related the psychiatric symptoms and pain to functional impairment, an opinion as to whether there was an etiological relationship between the Veteran's pain and depressive symptoms was not provided.  

As a final point, the Board notes that, in addition to the medical evidence discussed above, in adjudicating this claim, the assertions of the Veteran as well as those advanced by his representative, on his behalf, have been considered.  However, such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on whether there is a medical relationship between the Veteran's current psychiatric condition and his military service or service-connected adductors myositis, left/adductors tenosynovitis.  This is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the complex medical matter upon which this claim turns.  

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current psychiatric condition is etiologically related to his military service or service-connected disability is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected adductors myositis, left/adductors tenosynovitis, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


